EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephonic interview with Christopher Gerardot on 5 April 2021.
The application has been amended as follows: 
	
Claims 16 has been amended as follows:

Claim 16 (Currently Amended): 	A method for reducing vibrations or stresses in a rotor blade system, the method comprising: 
rotating a first rotor blade, a second rotor blade, and a third rotor blade about a main rotor axis; 
adjusting each of the three rotor blades by at least one electrically- adjustable control rod of a plurality of control rods, wherein the plurality of control rods includes a first number of control rods forming a first group, and wherein the plurality of control rods including a second number of control rods forming a second group; 
activating or deactivating the first group of control rods with a first circuit; and 
activating or deactivating the second group of control rods with a second circuit, 

adjusting the second group of control rods during rotation of the at least three rotor blades when the first group of control rods remains static during normal operation of the rotor blade system.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The arguments and amendments to the independent claims have overcome the prior rejections made in the previous action. 
The best prior art is Gotte (DE 102009001393) and Arnold (US 20020187041) which teaches a method of reducing vibrations or stresses in a rotor blade system comprising activating or deactivating first and second groups of control rods with a first and second circuit. However, the prior art does not teach or fairly suggest alone or in combination, in combination with the other independent claim limitations, adjusting the first group of control rods during rotation of the at least three rotor blades when the second group of control rods remains static during normal operation of the rotor blade system; and adjusting the second group of control rods during rotation of the at least three rotor blades when the first group of control rods remains static during normal operation of the rotor blade system.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW BUI whose telephone number is (571) 272-0685.  The examiner can normally be reached on 7:30 AM - 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 272-4922.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ANDREW THANH BUI/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745